Citation Nr: 0502272	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to secondary service connection for acquired 
psychiatric disorders, claimed as secondary to the service-
connected chloracne disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

In the July 2000 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for major 
depression, claimed as secondary to the service-connected 
chloracne disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Associated with the claims file is a correspondence, received 
by VA in May 2000, from the Social Security Administration.  
The correspondence indicated that the veteran claimed that he 
was disabled because of depression, brain damage, and a skin 
disorder.  The letter further stated that a determination 
regarding benefits would not be finalized until it was 
determined that he met the non-medical requirements for an 
award of benefits.

The file does not reflect that the final decision regarding 
the Social Security Administration's determination has been 
obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, under the 
circumstances of this case, VA will not be able to completely 
satisfy their duty to notify and assist the veteran in 
substantiating his claim until the Social Security 
Administration records are obtained, as proceeding with the 
adjudication of this appeal without review of all relevant 
evidence may pose a risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

In January 2001, following a VA psychiatric examination, the 
examiner concluded that he could not state whether the mood 
disorder with depressive features was a result of the service 
connected chloracne.  However, the examiner did not comment 
as to whether the skin disorder in any way aggravated the 
psychiatric disorder.  The United States Court of Appeals for 
Veterans Claims has held that where a veteran's service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995)).

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him psychiatric 
disorders.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for association with the 
file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.  

4.  The veteran is to be afforded a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the service-connected chloracne 
causes the claim psychiatric disorder.  
In the alternative, if the skin disorder 
does not cause the psychiatric disorder, 
the examiner is requested to indicate 
whether it is at least as likely as not 
that the veteran's service-connected 
chloracne, while not the proximate cause 
of the psychiatric disorder, causes an 
increase in the claimed psychiatric 
disorder.  Adequate reasons and bases for 
the opinion are to be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



